DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Response to Amendment
Applicants’ submission, filed on 04/18/2022, in response to claims 1-20 rejection from the final office action (10/18/2021), by amending claims 1, 11-12, and 16 is entered and will be addressed below.

Claim Interpretations
The limitation “a lift plate” in independent claims 1, 11, and 16, Applicants’ Specification did not disclose whether the lift plate 390 is an active actuator that includes a lifting actuator (e.g. motor) or it is a passive plate that is being lifted, manually or mechanically/automatically by other mechanism. A plate that is capable being lifted is considered read into the claim.
Furthermore, the lift plate 390 may be a part of the chamber wall (see Figs. 2 and 6), therefore, a lift plate insider the chamber or is part of chamber wall, both read into the lift plate.

The planar electrode of claim 1 and the planar electrode of claim 11 seems to be two different components and not necessarily corresponding to the “first planar electrode” and “second planar electrode” of claim 16.

The “a lift plate … comprising a radially inward portion” of claim 1, this is considered as the horizontal portion of T-shape lift plate 390 in Applicants’ Fig. 6. However, the claim is not limited to T-shape lift plate, the horizontal inward portion can be at the top or at the bottom of the vertical outer portion of the lift plate and may include multiple horizontal portions.

Claim 17 recites “wherein the lift plate forms an uppermost surface disposed above the radially inward portion and the first planar electrode and the second planar electrode are supported by the uppermost surface”, the uppermost surface is the top surface of the vertical portion of the lift plate 390.

Claim 18 recites “wherein the second plasma generated is radially inward from the radially inward portion of the lift plate, and wherein a plane extending through the radially inward portion extends through the second plasma”, as the lift plate is the chamber wall or right next to the chamber wall, the plasma is necessarily radially inward from the radially inward portion of the lift plate. The second part of this limitation is describing an abstract plane passing through plasma, not the structure of “the radially inward portion extends through the second plasma”, which would be self-contradictory to the first part of this limitation.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
Claim 16, line 25, after “on the upward face of the radially inward portion” has been inserted with -- a bottom surface of the plasma blocking screen is seated on the surface of the radially inward portion of the lift plate at a position that is radially outward of an outer edge of the radial flange of the ceramic spacer --.

Authorization for this examiner’s amendment was given in a telephone interview with Torry Spink on 05/13/2022.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
	The prior arts of records, US 20020129902, 20020129769, 20120070996, 20080178797, 20060021701, 20130306758, 5993594 , and 20040061447, together, do not fairly teaches the limitation of:
“a bottom surface of the plasma blocking screen is seated on the surface of the radially inward portion of the lift plate at a position that is radially outward of an outer edge of the radial flange of the ceramic spacer” in the context of each of claims 1, 11 and 16.
	Note the examiner’s amendment also make the ODP rejection of claim 17 moot.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716